El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Clemencia Betancourt alegó y probó ante la corte inferior que está casada con Jacinto Larregui; que tiene inter-puesta demanda de divorcio; que no cuenta con recursos para sostenerse ni posee bienes de clase alguna y que su marido es un mecánico que gana $18 semanales.
La corte inferior condenó al demandado a satisfacer a su consorte la cantidad de $15 mensuales y en la apelación que el marido interpuso contra esa sentencia alega como fundamento para que la revoquemos que la demanda es in-suficiente y también la prueba porque no se alegó ni probó que el apelante tenga bienes de su propiedad ya que el sa-lario que gana no merece el concepto de bienes.
Al disponer el artículo 168 del Código Civil que la pen-sión que a la mujer- haya de pasar el marido sea en pro-porción a los bienes de éste, no ha limitado tal obligación al caso en que el marido tenga bienes propios suyos, como sostiene el apelante, pues la palabra “bienes”, según dice el artículo 324 del mismo código, es aplicable en general a cualquier cosa que pueda constituir riqueza o fortuna, y, por tanto, dentro de ese concepto están comprendidos los' sala-rios o sueldos que una persona gana por su trabajo. Ade-más, en el texto en inglés del artículo 168 citado se dice que la cantidad será en proporción a los recursos (means) del marido.
La sentencia apelada debe ser confirmada.
Confirmada la sentencia> apelada.
*608Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y HutcMson.